Citation Nr: 1423178	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-08 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for degenerative joint disease of the cervical spine.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

As noted in the October 2013 remand, the issue of entitlement to a compensable evaluation for hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's April 2012 substantive appeal to the Board, he requested to testify at a hearing at the RO before a Veterans Law Judge (VLJ) or at a hearing by videoconference.  See 38 C.F.R. § 20.700.  The Veteran was originally scheduled for a videoconference hearing before a VLJ in June 2013, and he explained in an October 2013 letter that he had missed the hearing because of confusion with correspondence in which he received the letter at a later time.  Later that month, the Board found that the Veteran's explanation constituted good cause for missing the hearing and for the written request for a new hearing not being timely, and remanded the case for rescheduling of the Veteran's videoconference hearing.  See 38 C.F.R. § 20.704(d).

In November 2013, the RO notified the Veteran of his rescheduled videoconference hearing date in December 2013.  Prior to the date of the hearing, the Veteran requested that his videoconference hearing again be rescheduled because he did not have enough money to make the trip to the RO in December 2013.  The Board again finds that this request constitutes good cause, and therefore remands this claim for rescheduling of the Veteran's videoconference hearing.  Id.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

